Citation Nr: 1221060	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post cervical vertebrae fracture with radicular right shoulder pain, cervical neuropathy, spondylosis, and degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2008, the Board issued a decision denying the Veteran's claim for an evaluation in excess of 30 percent for status post cervical vertebrae fracture with radicular right shoulder pain, cervical neuropathy, spondylosis, and degenerative disc disease.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand, the Court issued an order in July 2009 that remanded the case to the Board to provide the Veteran with a VA examination.  In November 2010, the Board remanded the Veteran's claim for a VA examination and the case has been returned to the Board for review.  

The Board has found that the issue of entitlement to a TDIU has been raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is appropriately listed as part of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In June 2007, the Veteran testified at a hearing before the Board at the RO.  As noted above, the Veteran's claim was remanded in November 2010 for a VA examination in accordance with the Court's July 2009 order.  After the action was completed, the Veteran's appeal was returned to the Board.  However, by that time, the Veterans Law Judge (VLJ) before whom the Veteran testified had retired.

Under 38 C.F.R. § 20.707, the VLJ who conducts a Board hearing on an appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.707 (2011).  As required by law, the Veteran was notified by letter in May 2012 that the judge who had received his testimony would not be available to issue a decision in this case and the Veteran was afforded an opportunity to testify at another hearing.  The Veteran indicated that he desires an additional video conference hearing before the Board at the RO.  Accordingly, a remand is required.

Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on the docket for a video conference hearing before the Board at the RO, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


